DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 are withdrawn from consideration by the examiner as being drawn to an invention non-elected without traverse.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al., US 8,697,622. The reference discloses cleaning compositions comprising synergistic combinations of extended chain surfactants and co-surfactants (abstract). An extended chain surfactant is a surfactant with an intermediate polarity linking chain, such as a block of PO, BO or EO or a mixture thereof (col. 3, lines 53+). The compositions are useful for cleaning hard surfaces and for microbial reduction (col. 4, lines 7+). A hard surface formulation at about 18% activity includes about 40-80% surfactant, 3-18% water-conditioning agent, 0.1-0.55% acid source, up to about 10% of solvent and 10-60% of water (col. 7, lines 51+). The compositions have a pH of about 7-13 (col. 8, lines 44+). They may be formulated as foams (col. 17, top). Determination of a suitable degree of foaming amounts to routine experimentation. Nonionic extended surfactants are depicted schematically at col. 5, line 2 and anionic extended surfactants at col. 5, line 13. These may be carboxylates, sulfates or sulfonates. Viscous liquid compositions of the invention have a viscosity of at least 50 mPas, or 50 cPs (col. 17, lines 36-39). Additional suitable nonionic surfactants include polyalkylene oxide . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al., US 8,697,622. The reference discloses high sudsing liquid detergent compositions which contain anionic surfactant, polymeric surfactant which contains “either” linkages and a betaine surfactant (abstract). It is clear from context that “either” should be “ether”. Compositions according to the invention contain about 5-50% of one or more anionic surfactants comprising at least about 5% of an alkyl polyethoxylated sulfate of about 10-20 carbons and about 0.25 to 10 ethoxy groups (col. 2, lines 35+). The compositions preferably contain about 0.1% to about 10% of a polymeric surfactant (col. 4, lines 58+). See the suitable polymeric surfactant in the table at the bottom of col. 10. Suds stabilizing nonionic surfactants may be added at up to about 10% (col. 7, lines 15+). Antimicrobial agents may be added (col. 10, line 35). Determination of a suitable level of germ killing would be routine experimentation. Compositions preferably contain less than about 2% of alcohol (col. 9, lines 61+), and may contain none (col. 9, lines 47). Regarding claim 5, see the alkoxylated polyethyleneimines disclosed at col. 11, lines 22+. The pH is above 6 and preferably above 7 (col. 10, lines 42+). Regarding claim 13, see col. 10, lines 8+. Viscosity should be greater than 100cP (col. 9, lines 51-54). Claims 18-20 are drawn to conventional uses of hard surface cleaners. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

No additional art has been cited with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761